DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 8-9, 13 and 21 are presently under examination, and claims 2-7, 10-12, and 15-20 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 18 March 2021 have overcome the prior art rejections of record. These rejections are therefore withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the closest prior art of record of Huber et al (WO 2011/138156, reference made to previously provided English machine translation) teaches a cooling system for thermally conditioning a component, the cooling system comprising a battery supported on a heat spreader (Fig. 5 see: energy storage devices 201 are on a heat sink 3) multiple thermoelectric devices operatively secured to the heat spreader (Figs. 4-5 see: Peltier elements 5 bonded to heat sink 3); a cold plate assembly operatively thermally engaging the thermoelectric devices (Fig. 5 see: heat sink 4 cooling Peltier elements 5); a thermal foil (thermal interface material 8) securing 
Huber teaches wherein the multiple thermoelectric devices include pellets consisting of p-n materials secured to and between pads (see Peltier elements comprise two semiconductors with different energy levels interconnected by metal bridges on page 2 of description) but is largely silent to the specific structure of the thermoelectric devices and does not explicitly recite said pellets consisting of p-n materials, the pellets are directly secured to and between pads by a first solder having a first melting point, wherein one pad secured directly to one side of the pellets is secured to a cold side substrate by the first solder, and another pad secured to another side of the pellets is secured directly to a hot side substrate by the first solder.
Fuschetti teaches it was conventionally known in the art at the time of the invention to construct a thermoelectric device including pellets consisting of p-n materials secured to and between pads by a first solder having a first melting point, wherein one side of the pellets is secured to a cold side substrate by the first solder, and another side of the pellets is secured to a hot side substrate by the first solder (Fuschetti, C1/L15-51 Fig. 1 see: copper conductors or busses 17, 18 and 19 are soldered to p and n type semiconductors 15 and 16 using the same solder used to connect said conductors 17-19 to electrical insulation members 20 and 21). However, Fuschetti teaches employing diffusion barriers 32 between the pellets consisting of p-n materials and the first solder to prevent diffusion of solder into the thermoelectric and thus teaches away from where the pellets are directly secured to and between pads by a first solder as claimed in amended claim 1.
None of the other prior art references of record teach the above combination of limitations where “the pellets are directly secured to and between pads by a first solder having a first melting point, wherein one pad secured directly to one side of the pellets is secured to a cold side substrate by the first solder, and another pad secured to another side of the pellets is secured directly to a hot side substrate by the first solder” and thus the prior art of record does not teach or make obvious each and every limitation of claim 1, where claim 1 and its dependent claim 8 are found allowable over the prior art of record.

Regarding independent claims 9 and 13, the closest prior art of record of Huber et al (WO 2011/138156, reference made to previously provided English machine translation) recites the claim 9 and 13 limitations to a battery, heat spreader, multiple thermoelectric devices, and a cold plate assembly as set forth above, but does not teach the claim 9 and 13 limitations where a DC/DC converter is mounted to and in operative thermal engagement with the cold plate assembly.
Morita (US 2013/0291921) discloses a cooling system comprising a DC/DC converter mounted on and in operative thermal engagement with a cold plate assembly on a thermoelectric element module (Morita, [0024] Figs. 1-3 see: DC/DC converter 4 on cooler 3 connected to thermoelectric element module 2), however, in the arrangement of Morita, the DC/DC converter is on the cold substrate side of the thermoelectric element module as the thermoelectric element module is actively cooling 
Newly cited prior art of Goma (US 2009/0284230) also teaches in paras [0027]-[0028], [0051]-[0052] and Fig. 6 Peltier elements 32A arranged to cool a DC-DC converter 21A and secondary battery cell 23 arranged on the same side of the Peltier elements 32A. Goma does not teach the battery and DC/DC converter on opposite sides of the Peltier elements as claimed.
Newly cited prior art of Gross et al (US 2016/0181835) teaches in para [0010] and Fig. 2 battery cells 204a-g and DC/DC converter 140 arranged on one side of thermoelectric devices 208a-h for cooling said battery cells 204a-g and DC/DC converter 140 with a cooling channel 212 arranged opposite said thermoelectric devices 208a-h. Gross does not teach the battery and DC/DC converter on opposite sides of the Peltier elements as claimed.
Thus the prior art of record does not teach or make obvious each and every limitation of claims 9 and 13, where claims 9, 13 and claim 21 which depends from claim 13 are found allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726